--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.53
 
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Employment Agreement ("Agreement"), is entered into as of the date that the
Company raises a net of $5,000,000 in new funds (the "Effective Date") by and
between Location Based Technologies, a Nevada Corporation ("Company"), and Mr.
Rod Egdorf ("Executive").
 
W I T N E S S E T H:
 
WHEREAS, Company is a technology and telecommunications company that has
designed and patented wireless communications products and systems combining
advanced wireless technology to provide features of location based devices; and
 
WHEREAS, Company wishes to assure itself of the services of Executive for the
period and upon the terms and conditions provided in this Agreement; and
 
WHEREAS, Executive is willing to serve in the employ of Company on a full-time
basis for said period and upon the terms and conditions provided in this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto agree as follows:
 
1.             Employment.
 
            a.           Term and Title.  Subject to the terms and conditions of
this Agreement, Company hereby agrees to employ Executive as Chief Marketing and
Sales Officer, or in such other responsible or additional executive capacity as
set forth herein, commencing on the Effective Date and continuing in full force
and effect until the First (1st) anniversary of the Effective Date; additional
one-year periods may be extended prior to the end of the term then in effect
(“Employment Term”) upon agreement of both parties.
 
b.           Duties and Responsibilities.  During the Employment Term, Executive
agrees to devote his/her working time and attention to the business and affairs
of Company and to faithfully and efficiently perform all reasonable
responsibilities and duties commensurate with his/her position in Company to the
best of his/her skill and abilities, in a competent and professional
manner.  Executive agrees to fulfill such general management duties and
responsibilities as are consistent with his/her position. 
 
c.           Exclusive Services.  During the Employment Term, Executive further
agrees not to engage in any business or perform any services that are
competitive with the business of or services provided by Company or that may be
deemed to constitute a conflict of interest.  Notwithstanding anything to the
contrary contained in this Section 1(c), Executive shall not be prohibited from
(i) rendering services to relatives, charitable or community organizations; (ii)
managing his/her personal investments in such manner as to not interfere with
the performance of his/her duties hereunder; or (iii) owning no more than  4.99%
of the equity securities of a corporation or other entity,  whose securities are
registered pursuant to Section 12 of the Securities Exchange Act of 1934, as
amended.
 
2.             Compensation; Benefits.  During the Employment Term, Executive
shall be entitled to the compensation package and benefits provided below:
 
1

--------------------------------------------------------------------------------


 
a.           Base Salary and Stock Compensation.  During the Employment Term, in
full consideration for the services to be rendered by Executive and in complete
discharge of Company's salary obligations hereunder, Company shall pay to
Executive a base salary ("Base Salary") of Twelve-Thousand five hundred dollars
($12,500) per month, which amount shall be paid to Executive in accordance with
Company's payroll policies as in effect from time to time for senior executives
of Company, subject to all standard payroll deductions, if any.
 
b.           Adjustments to Base Salary.  The base monthly salary shall be
automatically increased  upon achievement of each of the following subscriber
benchmarks: (i) $ 2,500 upon attaining a total of 100,000 PocketFinder,
PetFinder, or PocketFinder Fleet subscribers;  (ii) $2,500 upon attaining a
total of 250,000 PocketFinder, PetFinder, or PocketFinder Fleet subscribers. The
increase to the Executives base monthly salary shall be effective immediately
upon reaching the designated subscriber goal and shall be reflected in the
immediately succeeding payroll of the Executive.
 
c.           Commissions.  Each quarter, the Executive will recive a commission
payout which will be based on achieving specific annual Gross Sales targets that
are established by the Board and are as follows:
 
1.  0.5% commission on annual Gross Sales up to $50,000,000
2.  0.25% commission on annual Gross Sales over $50,000,000
Commission payments will be made to Executive within fifteen (15) days after the
end of each quarter.
 
d.          Stock Incentive Plan/Options for Performance. Executive shall be
entitled to participate in the Stock Incentive Plan (“Plan”) of the Company  on
the terms and conditions set forth in this Agreement and as otherwise provided
in the Plan. The provisions of the Plan are hereby incorporated herein by
reference. Except as otherwise expressly set forth herein, this Agreement shall
be construed in accordance with the provisions of the Plan and any capitalized
terms not otherwise defined in this Agreement shall have the definitions set
forth in the Plan.


 .  In addition, stock options with a  strike price of $1.13 shall be granted
for the initial milestone. Subsequent option prices will be established by the
Board at or near the time of milestone achievement or as otherwise provided in
the Plan:


1.  150,000 options upon signing the Employment Agreement.
2.  300,000 options upon achieving $50,000,000 in Gross Sales.
3.  300,000 options upon achieving $250,000,000 in Gross Sales.
4.  350,000 options upon achieving $500,000,000 in Gross Sales.


Upon acquisition the next tiered award above what has been achieved to date will
be accelerated and awarded to the Executive.
 
e.           Expenses.  Company recognizes that in connection with Executive's
performance of Executive's duties and obligations under this Agreement,
Executive shall incur certain expenses of a business character.  Company shall
reimburse Executive for all ordinary and reasonable expenses incurred by
Executive in connection with performance of his/her duties hereunder, provided
that Executive submits to Company substantiation of such expenses.
 
f.           Fringe Benefits/Insurance.  Executive shall be entitled to
participate in any and all benefits and perquisites as are generally provided by
the Company for the benefit of its executive employees including, but not
limited to, eligibility for participation in any group life, health, dental,
vision, hospitalization, disability or accident insurance, pension plan,
retirement savings plan, 401(k) plan, or other such benefit plan or policy which
may presently be in effect or which may hereafter be adopted by the Company;
provided, however, that nothing herein contained shall be deemed to require the
Company to adopt or maintain any particular plan or policy, or to preclude the
Company from amending or terminating any plan or policy.
 
2

--------------------------------------------------------------------------------


 
g.           Vacation and Holidays.  Executive shall be entitled to 3 weeks paid
vacation per year.  Executive shall also be entitled to all paid holidays given
by Company to its employees.


3.             Termination of Employment.


a.          Termination upon Death or Incapacity.  Executive's employment
hereunder shall terminate upon his death. If, as a result of Executive's
incapacity due to physical or mental illness, Executive shall have been absent
from his duties hereunder on a full-time basis for the entire period of two
consecutive months, and within thirty (30) days after written notice
of termination is given, Executive shall not have returned to the performance of
his duties hereunder on a full-time basis, the Company may terminate Executive's
employment hereunder.


b.          Termination by Executive-Resignation.  Executive may resign his/her
current position with Company and thereby terminate his/her employment, for any
reason by giving Company 60 days advance written notice.


c.          Termination for Cause.  Notwithstanding anything to the contrary
contained in this Agreement, Company may, by written notice to Executive,
immediately terminate Executive's employment for "Cause."  For purposes of this
Agreement, "Cause" shall mean that one of the following events (each, a "Cause
Event") shall have occurred after the Effective Date:  (i)  Executive's ongoing
material breach of a material provision of this Agreement, following written
notice of such breach from the board of directors of Company and a reasonable
period of time to cure; (ii) chronic alcoholism or any other form of addiction
that prevents Executive from performing the essential functions of his/her
position with a reasonable accommodation; (iii) gross negligence or willful
misconduct of the Executive in connection with carrying out the performance
objectives of the Company that have been conveyed to the Executive in writing.
 
d.          Suspension for Cause.  Company may, by written notice to Executive,
suspend the employment of Executive only for Cause.  If Company exercises such
right of suspension, Executive's obligation to render services, and the
Company's obligation to pay Executive's Base Salary, shall be suspended for the
period of time set forth in the notice; but in no event shall such suspension
exceed a period of time equal to 3 consecutive months.  Company may, in its
reasonable discretion by written notice, terminate the employment of Executive
at or during the suspension period.
 
e.           Termination without Cause by Company.  Without limiting the
foregoing, “Termination Without Cause” may occur under any of the following
circumstances:  (i) termination of Executive’s full-time employment hereunder
for any reason other than set forth in Sections 3(a) through (d) above; (ii)
failure to elect or re-elect, or appoint or re-appointment, Executive as Chief
Marketing and Sales Officer of the Company; (iii) termination of Executive’s
full-time employment pursuant to Company’s unfettered discretion.
 
3

--------------------------------------------------------------------------------


 
4.             Rights Upon Termination.
 
a.           Upon termination of Executive's employment pursuant to Sections
3(a) through Section 3(e) hereof, Executive shall receive (i) any salary or
monies previously due and owing to Executive and remaining unpaid and all other
salary and monies due for amounts earned up to and including the date of
termination; (ii) outstanding reimbursable business expenses; (iii) all earned
but unused vacation time; (iv) and all commissions that are due, accrued or that
will be due for the quarter ending on or after the date of termination for Gross
Sales generated by Executive up to and including the date of termination.
 
b.          In addition to the amounts that Executive is entitled to receive
pursuant Section 4 (a) hereof, if Executive’s employment is terminated without
cause under Section 3(e), Executive shall be entitled to receive Severance Pay
from Company for a period (the “Severance Period”) equal to the lesser of (i)
twelve months or (ii) the number of months (including fractional amounts for any
period that is less than a complete month) from the Effective Date through the
date of termination. The amount of Severance Pay to be paid to Executive each
month shall be equal to Executive's monthly Base Salary and automobile allowance
(adjusted for any fractional month hereunder) at the time the Agreement is
terminated, less applicable payroll tax withholding. Severance pay shall be due
and payable regardless of whether or not Executive becomes employed during such
Severance Period.
 
c.           Sole Obligations of Company.  Company shall have no other
contractual obligations to Executive upon termination of Executive's employment
for any reason, except as explicitly set forth in this Section 4 of this
Agreement.
 
5.             Cooperation Following Termination.
 
Executive agrees that, following notice of termination of his/her employment
with Company, he/she will cooperate fully with Company in all matters relating
to the completion of his/her pending work on behalf of Company and the orderly
transition of such work to such other officer as Company may
designate.  Executive further agrees that during and following the termination
of his/her employment with Company, s/he will cooperate fully with Company as to
any and all claims, controversies, disputes or complaints over which he has any
knowledge other than his or her employment relationship with Company; provided,
however, Executive will be reimbursed by Company for any out of pocket expenses
incurred pursuant to his/her duties under this Section 5 and reasonably
compensated for his/her time.  Such cooperation includes, but is not limited to,
providing Company with all information known to him/her related to such claims,
controversies, disputes or complaints and appearing and giving testimony in any
forum.
 
6.             Confidential Information.
 
4

--------------------------------------------------------------------------------


 
a.           Company Information.  Executive acknowledges that during the course
of employment, Executive will have access to information about Company and that
Executive's employment with Company shall bring Executive into close contact
with proprietary information of Company.  In recognition of the foregoing,
Executive agrees at all times during and following Executive's employment with
Company, to hold in confidence, and not to use, except for the benefit of
Company, or to intentionally disclose to any person, firm, corporation or other
entity without written authorization of Company, any "Confidential Information"
of Company which Executive obtains or creates.  Further, Executive shall not
solicit customers, suppliers or vendors of Company to compete, directly or
indirectly, therewith following the conclusion of his employment. Executive
understands that "Confidential Information" means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, services, suppliers, customer
lists, prices and costs, markets, software, developments, inventions, laboratory
notebooks, processes, formulas, technology, designs, drawing, engineering,
hardware configuration information, marketing, licenses, finances, budgets or
other business information disclosed to Executive by Company in writing or by
drawings of parts or equipment, or created by Executive during the period of
Executive 's employment (the "Employment Period").  Executive understands that
"Confidential Information" includes information pertaining to any aspects of
Company's business which is either information not known by actual or potential
competitors of Company or is proprietary information of Company or its customers
or suppliers, whether of a technical nature or otherwise.  Executive further
understands that Confidential Information does not include any of the foregoing
items which have become publicly known and made generally available through no
wrongful act of Executive.
 
b.           Third Party Information. Executive recognizes that Company has
received and in the future will receive confidential or proprietary information
from third parties subject to a duty on Company's part to maintain the
confidentiality of such information and to use such information only for certain
limited purposes.  Executive agrees to hold all such confidential or proprietary
information in confidence and not to intentionally disclose it to any person,
firm or corporation or to use it except as necessary in carrying out my work for
Company consistent with Company's agreement with such third party.
 
7.             Inventions.
 
a.           Inventions Retained and Licensed.  Executive represents and
warrants to Company that there are no inventions, original works of authorship,
developments, improvements, or trade secrets which were made by Executive prior
to the commencement of his/her employment with the Company under this Agreement
(collectively, "Prior Invention(s)"), which belong solely to Executive or belong
to Executive jointly with another, which relate in any way to any of Company's
proposed businesses, products or research and development, and which are not
assigned to Company hereunder.  If, in the course of the Employment Period,
Executive incorporates into a Company product, process or machine a Prior
Invention owned by Executive, Company is hereby granted and shall have a
non-exclusive, non-royalty-based, license to make, have made, copy, modify, make
derivative works of, use, sell and otherwise distribute such Prior Invention as
part of or in connection with such Company product, process or machine.
 
b.           Assignment of Inventions.  Executive agrees that Executive will
promptly make full written disclosure to Company, will hold in trust for the
right and benefit of Company, and hereby assigns to Company, or its designee,
all rights, title and interests throughout the world in and to any and all
inventions, original works of authorship, developments, concepts, know-how,
improvements or trade secrets, whether or not patentable or registerable under
copyright or similar laws, which Executive may solely or jointly conceive or
develop or reduce to practice, or cause to be conceived or developed or reduced
to practice during the Employment Period that (i) relate at the time of
conception or development to the actual or demonstrably proposed business or
research and development activities of Company; (ii) result from or relate to
any work performed for Company during normal business hours; and (iii) are
developed through the use of Confidential Information (collectively,
"Inventions").  Executive further acknowledges that all Inventions, which are
made by Executive (solely or jointly with others) within the scope of and during
the period of Executive’s employment with Company, are "works made for hire" and
are compensated by the Base Salary, unless regulated otherwise by a separate
agreement between the “Company” and the “Executive”.
 
c.           Inventions on Executive's Own Time.  The provisions of Section 7(a)
and 7(b) above do not apply to any invention which qualifies fully under the
provisions of California Labor Code §2870, which provides as follows:§ 2870 -
Invention on Own time - Exemption from Agreement:
 
5

--------------------------------------------------------------------------------


 
(1).  Any provision in an employment agreement which provides that an Executive
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the Executive developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either (i) relate at the time of conception or reduction to practice of the
invention to the employer's business, or actual or demonstrably anticipated
research or development of the employer; or(ii) result from any work performed
by the Executive for the employer.
 
(2).  To the extent a provision in an employment agreement purports to require
an Executive to assign an invention otherwise excluded from being required to be
assigned under subdivision (a) of Section 2870, the provision is against the
public policy of this state and is unenforceable.
 
d.          Patent and Copyright Rights.  Executive agrees to assist Company, or
its designee, at Company's expense, in every reasonable way to secure Company's
rights in the Inventions and any copyrights, patents, trademarks, mask work
rights, moral rights, or other intellectual property rights relating thereto in
any and all countries, including the disclosure to Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordation’s, and all other instruments
which are necessary in order to apply for, obtain, maintain and transfer such
rights and in order to assign and convey to Company, its successors, assigns and
nominees the sole and exclusive rights, title and interest in and to such
Inventions, and any copyrights, patents, mask work rights, or other intellectual
property rights relating thereto.
 
8.             Return of Company Documents.  Executive agree that, at the time
of termination of employment with Company for any reason, Executive will deliver
to Company (and will not keep in my possession, recreate or deliver to anyone
else) any and all Confidential Information and all other documents, materials,
information or property belonging to Company, its successors or assigns.
Executive further agrees that any property situated on Company's premises and
owned by Company, including disks and other storage media, filing cabinets or
other work areas, is subject to inspection by Company personnel at any time with
or without notice.
 
6

--------------------------------------------------------------------------------


 
9.             Injunctive Relief.  Executive expressly acknowledge that any
breach or threatened breach of any of the terms and/or conditions set forth in
Sections 6 and 7 of this Agreement will result in substantial, continuing and
irreparable injury to Company.  Therefore, Executive hereby agrees that, in
addition to any other remedy that may be available to Company, Company shall be
entitled to injunctive relief, specific performance or other equitable relief by
a court of appropriate jurisdiction in the event of any breach of threatened
breach of the terms of this Agreement.
 
10.           Miscellaneous.
 
a.           Governing Law. This Agreement is deemed to be entered into and
performed in Orange County, California.  Except as otherwise explicitly noted,
this Agreement shall be governed by and construed in accordance with the laws of
the State of California, without giving effect to the conflict of law rules of
California.  The parties hereby submit to the exclusive jurisdiction of the
state of California in connection with any dispute arising from or related to
this Agreement, and Orange County shall be the sole venue therefore.


b.         Modifications and Amendments.  This Agreement may be modified or
amended only by a written instrument executed by the parties hereto and approved
in writing by a duly authorized officer of Company and signed by the Executive
impacted,. No modification or amendment shall be effective absent such approval.


c.           Independence and Severability.  Each of the rights enumerated above
shall be independent of the others and shall be in addition to and not in lieu
of any other rights and remedies available to Company at law or in equity.  If
any of the covenants contained herein or any part of any of them is hereafter
construed or adjudicated to be invalid or unenforceable, the same shall not
affect the remainder of the covenant or covenants or rights or remedies which
shall be given full effect without regard to the invalid portions.  If any of
the covenants contained herein are held to be invalid or unenforceable because
of the duration of such provision or the area or scope covered thereby,
Executive agrees that the court or arbitrator making such determination shall
have the power to reduce the duration, scope and/or area of such provision and
in its reduced form said provision shall then be enforceable.


d.          Notice.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given as of the date if delivered in person or by
telecopy, on the next business day, if sent by a nationally recognized overnight
courier service, and on the third business day if mailed by registered mail,
return receipt requested, postage prepaid, and if addressed to the Company then
at its principal place of business, or if addressed to Executive, then his/her
last known address on file with the Company.


e.          Waiver.  The observation or performance of any condition or
obligation imposed upon Executive hereunder may be waived only upon the written
consent of Company and the Executive.  Such waiver shall be limited to the terms
thereof and shall not constitute a waiver of any other condition or obligation
of Executive under this Agreement.


f.           Assignment.  This Agreement is personal to Executive and shall not
be assigned by him/her. Company may assign its rights hereunder to (a) any
corporation or other legal entity resulting from any merger, consolidation or
other reorganization to which Company is a party or (b) any corporation,
partnership, association or other legal entity or person to which Company may
transfer all or substantially all of the assets and business of Company existing
at such time.  All of the terms and provisions of this Agreement shall be
binding upon and shall inure to the benefit of and be enforceable by the parties
hereto and their respective successors and permitted assigns.
 
7

--------------------------------------------------------------------------------




g.           Headings.  The headings have been inserted for convenience only and
are not to be considered when construing the provisions of this Agreement.


h.           Counterparts.  This Agreement may be executed in one or more
counterparts and transmitted by facsimile, a copy of which shall constitute an
original and each of which, when taken together, shall constitute one and the
same agreement.


 i.           Survival of Provisions.  Notwithstanding anything to the contrary
in this Agreement, Sections 5, 6, 7, 8, 9 and 10 of this Agreement shall survive
the termination of this Agreement for the period of time so specified or implied
in such Sections, respectively.


 j.           Arbitration.  Any controversy, dispute or claim of any nature
whatsoever involving Company and Executive or Executive's spouse or family,
including without limitation any claims arising out of, in connection with, or
in relation to this Agreement or Executive's employment with Company, any claims
of unlawful discrimination, sexual harassment or wrongful termination, and any
issues of arbitrability of any such disputes, will be resolved by final and
binding arbitration before the American Arbitration Association in Orange
County, California, in accordance with its employee arbitration rules.  Both
parties herein waive jury trial, court trial, and all discovery rights, except
for limited deposistions that are approved by the assigned arbitrator.  Said
waiver is made to the fullest extent possible and is made after each party has
had the opportunity to and been advised to seek independent cousel regarding
this matter and all of the provisions contained in this agreement.  Said waiver
of jury trial and of discovery rights is done voluntarily, knowingly, and is
binding in every respect.  Further, the parties agree that any dispute specified
in this paragraph shall be resolved solely and exclusively by arbitration.  Each
party shall share arbitration fees equally, unless a separate allocation is
required by law.  By initialing the space immediately below, the parties agree
to the terms specified in this paragraph.
 
   
 
 
Company  
   
Executive 
 

 
k.           Severability.  If any term or provision of this Agreement shall, to
any extent, be held invalid or unenforceable, the remainder of this Agreement
shall not be affected.Waivers.  A waiver or breach of cevenanat or provision in
this Agreement shall not be deemed a wiaver of an other covenant or provision in
this Agreement, and no waiver shall be valid unless in writing and executed by
the waiving party.  An extension of time for performance of any obligation or
act shall not be deemed an extension of the time for performance of any other
obligation or act.


l.           Attorney Fees.  If litigation is commenced between the parties, the
Prevailing Party in that litigation shall be entitled to recover from the
nonprevailing party all reasonable attorney fees and costs.  “Prevailing Party”
shall include without limitation a party who dismissed an action in exchange for
sums allegedly due; the party who receives performance from the other party for
an alleged breach or contract or a desired remedy where the performance is
substantially equal to the relief sought in an action; or the party determined
to be the prevailing party by a court of law or arbitrator.


m.         Entire Agreement.  This Agreement constitutes the entire
understanding between the parties hereto in respect of the employment of
Executive by Company, superseding all negotiations, prior discussions, prior
written, implied and oral agreements, preliminary agreements and understandings
with Company or any of its officers, employees or agents.


8

--------------------------------------------------------------------------------


 
  IN WITNESS WHEREOF, this Agreement is executed and agreed to as of July 3,
2009.
 


EXECUTIVE

         
/s/ Rod Egdorf
   
 
 
Rod Egdorf
   
 
 

 
Location Based Technologies, Inc.

         
/s/ David M. Morse
   
 
 
David M. Morse
Chief Executive Officer
   
 
 

         
/s/ Desiree Mejia
   
 
 
Desiree Mejia
Chief Operating Officer
   
 
 
